DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: CONVEYANCE CONTROL FOR IMAGE FORMING APPARATUS


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiyama US PUB 2016/0060058 A1 (Sugiyama).
Regarding claim 1, Sugiyama teaches an image forming apparatus comprising: 
an image bearing member (11 & 61) configured to bear an electrostatic latent image; 
a developing portion (14) configured to develop the electrostatic latent image borne on the image bearing member as a toner image; 
a transfer member (17 & 35) configured to form a transfer portion (36) between the transfer member and the image bearing member and transfer the toner image borne on the image bearing member onto a sheet (P) in the transfer portion (¶0028); 
a conveyance portion (22) configured to convey the sheet toward the transfer portion; 
a guide member (24 & 29 & 34) disposed on the same side as the image bearing member with respect to a conveyance path that is provided between the conveyance portion and the transfer portion and that the sheet passes through, the guide member being configured to guide the sheet conveyed by the conveyance portion toward the transfer portion; 
a rotary member (two turnable guides 29, see reproduced image below and ¶0041-¶0042) disposed to oppose the guide member and configured to be movable between a first position (FIG. 6A) and a second position (FIG. 5A) and rotate in accordance with the sheet conveyed by the conveyance portion, the first position being a position where the rotary member projects into the conveyance path, the second position being a position where the rotary member is farther away from the guide member than at the first position (¶0053-¶0058); and 
an urging portion (31) configured to urge the rotary member toward the first position, 
wherein an urging force of the urging portion is set such that the rotary member is positioned at the first position (FIG. 6A) in a case where a first sheet having a first stiffness (stiffness not greater than a predetermined stiffness) is conveyed by the conveyance portion and the transfer portion simultaneously (¶0058-¶0060), and such that the rotary member is positioned at the second position (FIG. 5A) by being pushed by a second sheet having a second stiffness (greater than a predetermined stiffness) higher than the first stiffness in a case where the second sheet is conveyed by the conveyance portion and the transfer portion simultaneously (¶0053-¶0058).  

    PNG
    media_image1.png
    620
    421
    media_image1.png
    Greyscale

Figure reproduced from Sugiyama US Pub 2016/0060058

Regarding claim 2, Sugiyama teaches the image forming apparatus according to claim 1, wherein the guide member1310200357US01 comprises: 
a contact portion (34) positioned downstream of the rotary member in a sheet conveyance direction and configured to come into contact with a sheet (¶0046-¶0048), and 
wherein, in the first position (FIG. 6A), the rotary member (29) is configured to guide the first sheet such that the first sheet comes into contact with the contact portion (¶¶0050-¶0055).  
Regarding claim 3, Sugiyama teaches the image forming apparatus according to claim 2, wherein the guide member is a first guide member (24) and the contact portion (34) is a first contact portion (24 & 34), 
wherein the image forming apparatus further comprises: 
a second guide member (29) disposed on the same side as the rotary member with respect to the conveyance path so as to oppose the first guide member, 
wherein the second guide member (29) comprises a second contact portion (29c) disposed between the first contact portion and the transfer portion in the sheet conveyance direction and configured to come into contact with a sheet, and 
wherein an orientation of the first sheet while being conveyed is regulated FIG. 5A or 6A) by the rotary member positioned at the first position, the first contact portion (24 & 34), and the second contact portion (29c).  
Regarding claim 4, Sugiyama teaches the image forming apparatus according to claim 3, wherein while the second sheet is conveyed by the conveyance portion and the transfer portion simultaneously (i.e., sheet with stiffness greater than a predetermined stiffness, FIG. 5), the second sheet is in contact with the rotary member positioned at the second position and the second contact portion and is not in contact with the first contact portion (FIG. 5A).  
Regarding claim 7, Sugiyama teaches the image forming apparatus according to claim 1, 
wherein the first sheet has a first grammage (less than 80 g/mm2), and wherein the second sheet has a second grammage larger than the first grammage (more than 80 g/mm2 ¶0053).
Regarding claim 8, Sugiyama teaches the image forming apparatus according to claim 7, 
wherein the first grammage is in a range of 52 to 105 g/m2, (less than 80 g/mm2) and wherein the second grammage is in a range of 106 to 300 g/m2 (more than 80 g/mm2 ¶0053).
Regarding claim 9, Sugiyama teaches the image forming apparatus according to claim 1, wherein the urging portion is a coil spring (31).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama US PUB 2016/0060058 A1 (Sugiyama) and Nada et al. US PUB 2012/0242029 (Nada).
Regarding claim 5, Sugiyama teaches the image forming apparatus according to claim 1. Sugiyama differs from the instant claimed invention by not explicitly disclosing: a support member supported so as to be pivotable about a pivot shaft and configured to rotatably support the rotary member, wherein the pivot shaft is disposed upstream of the rotary member in a sheet conveyance direction.  However, using a configuration that uses pivotable member is well-known. Nada teaches a support member (pad holder 41) supported so as to be pivotable about a pivot shaft (41a). When modifying Sugiyama by adding the pad holder 41 and pivot shaft 41a the resulting combination results in to rotary member being rotatably supported and the pivot shaft is disposed upstream of the rotary member in a sheet conveyance direction (FIG. 3 of Nada and FIG. 3 of Sugiyama). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modifying Sugiyama by adding the pad holder 41 and pivot shaft 41a taught by Nada since Nada teaches these elements improve the sheet conveyance accuracy (¶0007).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to teach or suggest a first restricting member configured to abut the support member in a case where the rotary member is positioned at the first position; and a second restricting member configured to abut the support member in a case where the rotary member is positioned at the second position.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA L ELEY/
Examiner, Art Unit 2852